EXHIBIT 10.15
ARRIS GROUP, INC.
2008 STOCK INCENTIVE PLAN
     1. PURPOSE AND EFFECTIVE DATE. ARRIS Group, Inc. (the “Company”) has
established this 2008 Stock Incentive Plan (the “Plan”) to facilitate the
retention and continued motivation of key employees, consultants and directors
and to align more closely their interests with those of the Company and its
stockholders. The effective date of the Plan shall be the date it is approved by
the stockholders of the Company (the “Effective Date”). No grants shall be made
under this Plan subsequent to ten (10) years after the Effective Date. This Plan
will have no impact on the Company’s existing stock incentive plans or the
awards outstanding thereunder.
     2. ADMINISTRATION. The Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors or such other Board committee
consisting solely of independent directors (as determined by the Board or a
committee thereof) as the Board may designate (the “Committee”). The Committee
has the authority and responsibility for the interpretation, administration and
application of the provisions of the Plan, and the Committee’s interpretations
of the Plan, and all actions taken by it and determinations made by it, shall be
binding on all persons. The Committee may authorize one or more officers to
grant awards to the extent permitted by Section 157(c) of the Delaware General
Corporation Law. No Board or Committee member shall be liable for any
determination, decision or action made in good faith with respect to the Plan.
     3. SHARES SUBJECT TO PLAN. A total of 12,300,000 shares of Common Stock, or
rights with respect to Common Stock, of the Company (“Shares”) may be issued
pursuant to the Plan. The Shares may be authorized but unissued Shares or Shares
reacquired by the Company and held in its treasury. In determining the number of
shares available for awards:

  (a)   Grants of awards under the Plan will reduce the number of Shares
available thereunder by the maximum number of Shares obtainable under such
grants.     (b)   Awards of stock, stock units, restricted stock, performance
shares and units, and dividend equivalent rights will reduce the number of
shares available thereunder at the rate of 1.58 shares per interest granted.    
(c)   The aggregate number of Shares with respect to which incentive stock
options may be issued under the Plan shall not exceed 4,000,000.     (d)   If
all or any portion of the Shares otherwise subject to an award under the Plan
are not delivered or do not vest for any reason including, but not limited to,
the cancellation, expiration or termination of any option right or unit, the
settlement of any award in cash, the forfeiture of any restricted stock, or the
repurchase of any Shares by the Company from a participant for the cost of the
participant’s investment in the Shares, such number of Shares shall be available
again for issuance under the Plan.     (e)   Shares tendered (either actually or
through attestation) to pay the option exercise price, shares withheld for the
payment of withholding taxes and shares and other awards repurchased by the
Company from a person using proceeds from the exercise of awards by that person
shall not return to the share reserve, and the determination of the number of
Shares used in connection with stock-settled stock appreciation rights shall be
based upon the number of Shares with respect to which the rights were based and
not just the number of Shares delivered upon settlement.     (f)   Shares issued
in connection with awards that are assumed, converted or substituted pursuant to
a merger or an acquisition shall not reduce the share reserve.

The number of Shares covered by or specified in the Plan and the number of
Shares and the purchase price for Shares under any outstanding awards, may be
adjusted proportionately by the Committee for any increase or

 



--------------------------------------------------------------------------------



 



decrease in the number of issued Shares or any change in the value of the Shares
resulting from a subdivision or consolidation of Shares, reorganization,
recapitalization, spin-off, payment of stock dividends on the Shares, any other
increase or decrease in the number of issued Shares made without receipt of
consideration by the Company, or the payment of an extraordinary cash dividend.
     4. ELIGIBILITY. All key employees, active consultants and directors of the
Company and its subsidiaries are eligible to be selected to receive a grant
under the Plan by the Committee. The Committee may condition eligibility under
the Plan, and any grant or exercise of an award under the Plan, on such
conditions, limitations or restrictions as the Committee determines to be
appropriate for any reason. No person may be granted in any period of two
consecutive calendar years, awards covering more than 1,500,000 Shares. The
maximum amount to be granted to any one person pursuant to performance units, in
any calendar year, shall not exceed $2,000,000.
     5. AWARDS. The Committee may grant awards under the Plan to eligible
persons in the form of stock options (including incentive stock options within
the meaning of section 422 of the Code), stock grants, stock units, restricted
stock, stock appreciation rights, performance shares and units and dividend
equivalent rights, and shall establish the number of Shares subject to each such
grant and the terms thereof, including any adjustments for reorganizations and
dividends, subject to the following:

  (a)   All awards granted under the Plan shall be evidenced by written
documents in such form and containing such terms and conditions not inconsistent
with the Plan as the Committee shall prescribe.     (b)   The exercise price of
any option or stock appreciation right shall not be less than the fair market
value of a corresponding number of Shares as of the date of grant, except
options or stock appreciation rights being granted to replace options or rights
not initially granted by the Company or its predecessors may be granted with
exercise prices that in the judgment of the Committee result in options or
rights having comparable value to the options or rights being replaced. The
maximum term on options and stock appreciation rights shall not exceed ten (10)
years.     (c)   Options and stock appreciation rights shall vest over a minimum
of three years (and shall vest no more quickly than ratably), and all other
awards shall have a minimum vesting or holding period of three years, provided
that (i) awards that are issued in connection with mergers and acquisitions may
have vesting and holding periods that are the same as any awards that they are
replacing or otherwise as deemed appropriate by the Committee, and (ii) a
vesting or holding period may be reduced as a result of death, disability,
retirement, a merger or sale, termination of employment, change in control or
other extraordinary event. In the absence of an extraordinary event, the vesting
and holding restrictions applicable to an award shall not be reduced or
otherwise waived.     (d)   Awards granted under this Plan shall not be
transferred, assigned, pledged or hypothecated or otherwise transferred by the
grantee except by will or the laws of descent and distribution to the extent
permitted in the award itself.     (e)   No option may be repriced by amendment,
substitution or cancellation and regrant, unless authorized by the stockholders.
Adjustments pursuant to Section 3 above shall not be considered repricing.    
(f)   When issuing performance shares or units performance criteria may include:
revenue; earnings before interest, taxes, depreciation and amortization
(EBITDA); cash earnings (earnings before amortization of intangibles); operating
income; pre- or after-tax income; earnings per share, net cash flow; net cash
flow per share; net earnings; return on equity; return on total capital; return
on sales, return on net assets employed, return on assets; economic value added
(or an equivalent metric); share price performance; total shareholder return;
improvement in or attainment of expense levels; and improvement in or attainment
of working capital levels. Performance criteria may be related to a specific
customer or group of customers or geographic region. Performance criteria may be
measured solely on a corporate, subsidiary or division basis, or a combination
thereof. Performance criteria may reflect absolute entity performance or a
relative comparison of

 



--------------------------------------------------------------------------------



 



      entity performance to the performance of a peer group of entities or other
external measure of the selected performance criteria. Profit, earnings and
revenues used for any performance goal measurement may exclude any extraordinary
or nonrecurring items.     (g)   All awards may be settled in cash, shares or
deferred delivery, as authorized by the Committee.     (h)   Shares granted from
the plan may be used as form of payment for compensation, grants or rights
earned or due under other Company plans or arrangements.

     6. AMENDMENT OF THE PLAN. The Board of Directors or the Committee may from
time to time suspend, terminate, revise or amend the Plan or the terms of any
grant in any respect whatsoever, provided that, without the approval of the
stockholders of the Company, no such revision or amendment may increase the
number of Shares subject to the Plan, change the provisions of Section 5 above,
or expand those eligible for grants under the Plan.
     7. GENERAL. The laws of the State of Delaware shall apply to the Plan.
Nothing herein shall restrict the Board from exercising the authority granted
hereunder to the Committee or otherwise from exercising its fiduciary duties.

 